                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LINDA ESTES,

               Plaintiff,
                                                              No. 1:19-cv-00417-KRS-SCY
v.

BOARD OF REGENTS OF
THE UNIVERSITY OF NEW MEXICO,
as Trustees for University of
New Mexico Hospital,

               Defendant.

                ORDER DENYING MOTION FOR DEFAULT JUDGMENT

       THIS MATTER comes before the Court on Plaintiff’s motion for default judgment

against Defendant. (Doc. 7). Defendant has since answered the complaint, albeit more than a

month late. (Doc. 10). In response, defense counsel admits to inadvertence, but otherwise

maintains Defendant has meritorious defenses and Plaintiff has not suffered prejudice. (Doc. 16).

In reply, Plaintiff accuses defense counsel of engaging in a pattern of missing deadlines,

including several related to the answer itself. (Doc. 20). Having considered the parties’ filings,

the Court denies Plaintiff’s motion.

       Obtaining a default judgment under Federal Rule of Civil Procedure 55 unfolds in two

steps. See Fed. R. Civ. P. 55. The movant must first obtain a Clerk’s entry of default; and second

the party must move either the Clerk, if the judgment is for a sum certain, or the Court, in all

other cases, for entry of default judgment. Fed. R. Civ. P. 55(a) & (b)(1)-(2). However, “[e]ntry

of default by the clerk is a necessary prerequisite that must be performed before a district court is

permitted to issue a default judgment.” Watkins v. Donnelly, 551 Fed. Appx. 953, 958 (10th Cir.

2014) (unpublished). In fact, “[t]he burden rests with the party seeking a default judgment to



                                                                                                     1
request the clerk for an entry of default and to submit the required proof that the named

defendant failed to plead or otherwise defend after being properly served with the complaint and

summons[.]” Canady v. Erbe Elektromedizin GMBH, 307 F. Supp. 2d 2, 9 (D.D.C. 2004).

       As Plaintiff points out, “[p]arties and their attorneys must be held to a reasonably high

standard of diligence in observing the courts’ rules of procedure.” (Doc. 20, at 2) (quoting Bud

Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990)

(emphasis in the original)). Because the rules of procedure require Plaintiff to first obtain a

Clerk’s entry of default and Plaintiff did not fulfill this prerequisite, the motion for entry of

default judgment is premature. Notwithstanding the merits of Plaintiff’s arguments regarding

defense counsel’s pattern of inaction, the Court lacks authority to enter default judgment.

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion for default judgment (Doc. 7)

is DENIED.



                                                       _____________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
                                                       Presiding by consent




                                                                                                    2
